Case 1:17-cv-01407-CFC-SRF Document 300 Filed 03/13/19 Page 1 of 2 PagelD #: 26319

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

GENENTECH, INC. and CITY OF )
HOPE, )
)
Plaintiffs, )
) Consol. Civ. No. 17-1407-CFC
v. )
)
AMGEN INC. )
)
Defendant,
ORDER

Whereas, Plaintiffs have moved the Court to amend the Protective Order (D.I.
209) so that they may use discovery obtained in this litigation to initiate a new patent
infringement action against Defendant based on a supplement to Defendant’s
Biologics License Application No. 761028 (the “sBLA”) (see D.I. 291);

Whereas, neither party attached the Protective Order to the filings they made
in connection with Plaintiffs’ motion or discussed the language of the Protective
Order during oral argument; and

Whereas, Paragraph 28 of the Protective Order states: “Confidential
Discovery Material produced by a Party ... may be used by a Receiving Party only

for purposes of this Litigation or future United States patent infringement litigation
Case 1:17-cv-01407-CFC-SRF Document 300 Filed 03/13/19 Page 2 of 2 PagelD #: 26320

between the Parties arising from Defendant's filing of Biologics License Application
No. 761028” (D.I. 209 at J 28) (emphasis added);

NOW, THEREFORE, at Wilmington this 13" day of March, 2019, it is
HEREBY ORDERED that the parties shall submit on or before March 15, 2019 a
letter, in fourteen-point font and no longer than 400 words, addressing the following
question: In light of the above-quoted language from Paragraph 28 of the Protective
Order, why is it necessary to amend the Protective Order in order for Plaintiffs to be

able to initiate future patent litigation based on Defendant’s sBLA?

Og 2

UNITED STATES DISTB&CT JUDGE
